--------------------------------------------------------------------------------

Exhibit 10.11
 
EXECUTION COPY
 
AGREEMENT OF TERMINATION
OF AMENDED AND RESTATED EXECUTIVE AGREEMENT


This Agreement of Termination of Amended and Restated Executive Agreement (this
“Agreement”) dated as of November 7, 2013 (the “Effective Date”) is by and
between Costa Inc. (the “Company”) and Charles R. MacDonald (the “Executive”).


WHEREAS, the Company and the Executive are parties to a certain Amended and
Restated Executive Agreement dated as of February 21, 2013 (the “Executive
Agreement”);


WHEREAS, in connection with that certain Agreement and Plan of Merger between
Essilor International SA, GWH Acquisition Sub Inc. and the Company, dated as of
November 7, 2013 (the “Merger Agreement”), the Company will become a
wholly-owned subsidiary of Essilor International SA on the closing date (the
“Acquisition Date”) of the merger contemplated thereby (the “Merger”);


WHEREAS, effective as of immediately prior to the closing of the Merger, the
parties wish to terminate the Executive Agreement;


WHEREAS, the Executive and the Company wish to continue the Executive’s
employment with the Company on an “at-will” basis;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the Executive and the Company hereto
mutually covenant and agree as follows:



1. Effective Date.  This Agreement will become effective on the Effective Date
upon the Agreement’s execution by each of the parties; provided, however, that
this Agreement will be null and void ab initio and of no further force or effect
if the Merger Agreement is terminated prior to the Acquisition Date or if, for
any reason, the Acquisition Date does not occur.




2. Termination of Executive Agreement; Retention Payment.




a. The Executive Agreement shall terminate immediately prior to the closing of
the Merger Agreement.  In consideration of this Agreement and the termination of
the Executive Agreement, subject to the Executive remaining employed by the
Company on the nine-month anniversary of the Acquisition Date (the “Service
Retention Date”), the Executive shall be entitled to receive on the 31st day
following the Service Retention Date (the “Service Retention Payment Date”), an
amount in cash equal to $850,000 (the “Retention Payment”), less applicable tax
withholdings; provided, that, such payment shall be contingent upon the
Executive’s delivery to the Company of a release (which has not been revoked
prior to the expiration of any revocation period) in the form of Exhibit A
hereto (the “Release”) no later than the Service Retention Payment Date.  If
prior to the Service Retention Date, the Executive’s employment is terminated by
the Company without Cause or the Executive terminates his employment for Good
Reason (as such terms are defined below), the Executive shall be entitled to the
Retention Payment payable 30 days following such termination of employment,
contingent upon the Executive’s delivery to the Company of the Release (which
has not been revoked prior to the expiration of any revocation period) no later
than 30 days following the termination date.  For purposes of this Agreement,
the terms “Cause” and “Good Reason” shall have the same meanings as set forth in
the Executive Agreement; provided that Executive acknowledges and agrees that
“Good Reason” shall not exist, including as defined under Sections
1(h)(iii),(iv) or (v) of the Executive Agreement, solely as a result of the
transactions contemplated by the Merger Agreement.

--------------------------------------------------------------------------------

b. The parties agree that notwithstanding the termination of the Executive
Agreement, Sections 3(a)(i) (accrued rights), 3(a)(iv) (health benefits), 4
(taxes), 7 (no duty to mitigate), 8(b) (conditions to payment), 9
(non-competition and non-solicitation), 10 (non-disparagement), 11 (arbitration)
and 12 (miscellaneous) of the Executive Agreement are hereby incorporated herein
by reference with the same force and effect as if set forth herein in full, and
therefore shall survive the termination of the Executive Agreement as of the
Acquisition Date.



Upon any termination of employment prior to the Service Retention Date that
would qualify as a Change in Control Termination (as defined in the Executive
Agreement, taking into account Section 2a. herein) or upon any termination of
employment with the Company for any reason on or following the Service Retention
Date, the Executive shall be deemed to have terminated in a Change in Control
Termination (as defined in the Executive Agreement) in applying the foregoing
provisions of this Section 2b. incorporated herein by reference.  The health
benefits incorporated by reference shall commence, if applicable, and the 401(k)
portion of the Company’s Excess Benefit Plan (as referenced in Section 5.1(n) of
the Company Disclosure Schedule to the Merger Agreement) shall be paid, on the
termination of employment.


It is further agreed that with respect to Section 3(a)(iv) of the Executive
Agreement, the Company will elect to pay cash in lieu of benefits only to the
extent the health insurance program does not permit such continuation of the
Executive’s participation following his termination, such program is terminated,
or such participation would result in a material penalty or fine to the Company
under applicable law.



3. Waiver of Severance.  The Executive’s rights to retention and/or severance
payments and benefits under this Agreement are in lieu of, and the Executive
waives the right to receive, any other severance payments or benefits to which
Executive is otherwise eligible to receive upon termination of employment within
18 months of the Acquisition Date under any severance plan, practice, policy or
program of the Company or under any agreement between the Company and the
Executive.




4. Employment “At-Will”.  Effective as of the Acquisition Date, Executive shall
be employed on an “at-will” basis.




5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.



 [SIGNATURES BEGIN ON NEXT PAGE]

--------------------------------------------------------------------------------

SIGNATURE PAGE TO
 
AGREEMENT OF TERMINATION OF EXECUTIVE AGREEMENT


IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 
 
Costa Inc.
 
 
 

 
 
By:
/s/David Whalen
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
/s/Charles MacDonald
 




--------------------------------------------------------------------------------

Exhibit A
 
GENERAL RELEASE
 
Costa Inc. (the "Company") and Charles R. MacDonald (the "Executive" or "you")
(collectively, the "Parties") enter into this Release Agreement (this
"Release"), effective as of the date of execution of this Release.
 
WHEREAS, a general release is required in connection with the payment of
retention benefits set forth in Section 2 of the Agreement of Termination of
Amended and Restated Executive Agreement, as amended  November 7, 2013 (the
"Agreement");
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, as well as other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by the parties
hereto, the parties hereby agree:
 
1.            You, on behalf of yourself and your heirs, executors,
administrators and assigns (collectively, the "Releasors"), hereby agree to and
do generally release and forever discharge the Company, its predecessors,
successors or assigns, corporate parents, affiliates, shareholders or members,
and their respective managers, members, partners, officers, directors, agents
and employees and each of their heirs, executors, successors and assigns
(individually a "Released Party" and collectively the "Released Parties") from
any and all claims and causes of action of every kind, nature and description
whatsoever, whether known, unknown or suspected to exist, which you ever had or
may now have, against any of the Released Parties arising out of or relating to
your employment with the Company or the termination thereof, including, but not
limited to, wrongful discharge, breach of contract, tort, fraud, defamation, the
Civil Rights Acts, the Employee Retirement Income Security Act, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Workers
Adjustment and Retraining Notification Act, the Family Medical Leave Act, the
Massachusetts Fair Employment Practices Law, the Massachusetts Wage Act, the
Massachusetts Small Necessities Leave Act, or any other federal, state or local
law relating to employment, discrimination in employment, termination of
employment, wages, benefits or otherwise. This Release does not include your
right to enforce the terms of the Agreement (including Section 2 thereof and the
rights incorporated therein by reference), and does not include (i) any right to
indemnification you may have as a director, officer or employee pursuant to
applicable law and/or the Company's certificate of incorporation and bylaws or
(ii) except as provided in the Agreement, any rights or benefits, as applicable,
under the Company’s benefit plans in accordance with their terms and conditions,
including but not limited to the Company’s Excess Benefit Plan, Incentive
Compensation Plans, and the Company’s vacation policy.
 
2.            You acknowledge that before entering into this Release, you have
had the opportunity to consult with legal counsel of your choice, and you have
been advised to do so. You further acknowledge that you have executed this
Release knowingly and voluntarily, and that no promises or representations have
been made to you by any person to induce you to enter into this Release other
than the express terms set forth herein. You further acknowledge that you have
read this agreement and understand all of its terms, including the waiver and
release of claims set forth in Paragraph 1 above.

--------------------------------------------------------------------------------

3.            You acknowledge that you have been given a period of at least 21
days within which to consider this Release or have knowingly and voluntarily
waived your right to do so. You understand that you may revoke this Release
after signing it by delivering a signed revocation notice to the Company within
seven days of signing this Release. The revocation notice must be personally
delivered to the Global HR Business Partner, Costa Inc., 24 Albion Road, Suite
330, Lincoln, RI 02865 before the close of business on the seventh day, or be
postmarked within seven calendar days of the execution of this Release, and must
state "I hereby revoke my acceptance of the Release." If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in the State of Rhode
Island, then the revocation periods shall not expire until the next following
day which is not a Saturday, Sunday, or legal holiday.
 
4.          This Release shall be construed and enforced in accordance with, and
governed by, the laws of the State of Rhode Island, except any such laws that
would render such choice of law ineffective.
 
By:
   
Date:
  
 
Charles R. MacDonald

 
 

--------------------------------------------------------------------------------